DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 28 August 2021, wherein: 
Claims 1, 2, 7-12, and 19 are amended.
Claims 3, 6, and 15-18 are original.
Claims 4, 5, 13, 14, and 20 are cancelled.
Claims 1-3, 6-12, and 15-19 are pending.

Information Disclosure Statement
The information disclosure statement filed 12 June 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the list of non-patent references contains either one or more non-compliances with format requirements.  According to § 1.98(b)(5):
“Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”
In particular, one or more references listed under “Non-Patent Literature Documents” lack one or more of these elements.  Importantly, identification of relevant pages of each publication ensures that the Office was informed of the specific portion to be considered, especially for voluminous works, and that it has received all identified pages.  Moreover, in the case of voluminous works such as books and websites, failure to cite relevant pages or webpages presents a boundless search.  Specific references to particular contents within these works by page number or similar indices are suggested.
The IDS submission amounts to an excess of 2000 pages.  This is clearly voluminous.  The lack of explicit page numbers in 500-700 page documents that sets forth subject matter relevant to the claimed invention provides a boundless search.  
Accordingly, due to the voluminous length of the total number of pages accompanying the documents listed in the submission, only a cursory review of the references could be performed by the Examiner.  
Additionally, non-patent literature document cite no. 1 (Verdine) is cited to include pages 7-13.  However, only pages 7 and 8 are submitted.

  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1-3, 6-12, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 2, 12, and 19, the disclosure fails to provide sufficient written description for “determining a meaningfulness measurement wherein the meaningfulness measurement is a value determined by combining a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the plurality of known objects, a similarity between elements in the class, and a similarity between the class and one or more other classes” in claims 1, 12, and 19 and “wherein combining the quantity of recognizable player constructs with the similarity between elements in the class and by the similarity between the classes comprises multiplying together the quantity of recognizable player constructs with the similarity between elements in the class and the similarity between the classes” in claim 2 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure merely identifies that a meaningfulness measurement may be based on “a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the known objects, a similarity between elements in the class, and a similarity between the class and one or more other classes” (see para. 4 of the specification), “how many player constructs were classifiable, the similarity between elements (e.g., identified player constructs) within a given class, and the similarity between the classes in which the player constructs were classified” (see Fig. 2B; para. 18 and 21 of the specification) or “a combination of values, such as a similarity between elements in a class, a similarity between classes, and/or a quantity of recognizable player constructs” see Fig. 5; para. 47, 52, and 92 of 

Regarding claim 3, the disclosure fails to provide sufficient written description for “using the meaningfulness measurement to diagnose a disorder in a player that generated the player construct” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure merely recites that this is performed in results-based language without providing the necessary steps, calculations, or algorithms to perform the claimed functionality.  In particular, para. 19 merely recites that “the meaningfulness measurement may be used to provide a diagnosis of one or more developmental disorders that may be affecting the player”.  Para. 51 identifies that Fig. 3A and 3B illustrate an example method of diagnosing a disorder based on a meaningfulness measurement.  However, Fig. 3A and 3B are silent any steps that can construed as providing a method of diagnosing a disorder.  Para. 93 continues the results-based language with adding that “the meaningfulness measurement may indicate a player is on the autism spectrum or struggles with attention deficit disorder, that the player has dysgraphia or that the player has bipolar disorder or anxiety disorder.”  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-3, 6-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a method and products which falls under the four statutory categories (STEP 1: YES).
STEP 2A, PRONG 1
However, the instant claims recite obtaining a plurality of known objects; receiving a player construct wherein the player construct includes at least one of first data, the first data representative of first location data such that the player construct includes an overall shape of the plurality of physical blocks, or second data, the second data representative of second location data such that the player construct include an overall shape of the plurality of electronic blocks; comparing the player construct to the plurality of known objects to determine whether a comparison of the player construct and one of the plurality of known objects exceeds a matching threshold; based on the comparison exceeding the matching threshold, assigning the player construct to a class associated with the one of the plurality of known objects; and determining a meaningfulness measurement wherein the meaningfulness measurement is a value determined by combining a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the plurality of known objects, a similarity between elements in the class, and a similarity between the class and one or more other classes.  The claims further recite wherein combining the quantity of recognizable player following rules or instructions) by collecting information, analyzing the information, and producing the results of the collection and analysis.  Additionally, these steps of collecting (obtaining and receiving), comparing, assigning, determining, diagnosing, scaling, applying, filling, comparing, averaging, combining, and customizing are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Furthermore, the averaging, determining, scaling, applying, and filling steps amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations as defined in pg. 4 of the Office’s October 2019 Update: Subject Matter Eligibility. Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a plurality of known objects (claims 1, 12, and 19), a player construct (claims 1, 12, and 19), embedded sensors in a plurality of physical blocks (claims 1, 12, and 19), a plurality of electronic blocks (claims 1, 12, and 19), a non-transitory computer readable medium (claim 12), a processor (claims 12 and 19), a system (claim 19), and a memory (claim 19) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1 and 9 which illustrate the components as non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least para. 3, 20-22, 24-31, 36, 37, and 111-130.  For instance, para. 3 explicitly identifies that the “subject matter claimed in the present disclosure is not limited to embodiments that solve any disadvantages or that operate only in environments such as those described” and para. 37 explicitly identifies that the “methods illustrated in Figures 2-6 may be implemented by any device or system”. Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the method claims are silent regarding any additional elements actively performing the claimed functions indicating that the entire method is performed by a human.  The claims, both individually and as a whole, do not recite any limitations that improve the functionality of the computer system because the claimed comparing, assigning, determining, diagnosing, 
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  In particular, the method as claimed can be construed as performed by a human.  Although the claims recite components (identified in Step 2A, Prong 2) for performing, or being passively involved in (i.e., the elements recited in the method claims), at least some of the recited functions, these elements are recited at a high level of generality and are not tied to the performance of any step. This is evidenced by at least Fig. 1 and 9 which illustrate the components as non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least para. 3, 20-22, 24-31, 36, 37, and 111-130.  For instance, para. 3 explicitly identifies that the “subject matter claimed in the present disclosure is not limited to embodiments that solve any disadvantages or that operate only in environments such as those described” and para. 37 explicitly identifies that the “methods illustrated in Figures 2-6 may be implemented by any device or system”. Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the method claims are silent regarding any additional elements actively performing the claimed functions indicating that the entire method is performed by a human.  Thus, the method claims do not link the abstract idea to any particular technological environment.  The above also evidences that the elements of the product claims (claims 12-20) are an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Thus, the claimed method is construed as performed entirely by a human.  Viewed both individually, and as a whole, the additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments filed 26 August 2021, with respect to the objections to the drawings and the specification have been fully considered.  The amendments to the specification render the associated objections moot.  Therefore, these objections have been withdrawn.  However, Applicant is reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant’s arguments filed 26 August 2021, with respect to the rejections of the claims under 35 USC 112(b) have been fully considered.  The amendments to these claims render the associated rejections moot.  Therefore, these rejections have been withdrawn.  It is, however, noted that no markings exist for the amendments to claim 19 with respect to the rejection 

Applicant’s arguments filed 26 August 2021, with respect to the rejection of claims 7-9 under 35 USC 112(d) have been fully considered.  The amendments to these claims render the associated rejection moot.  Therefore, this rejection has been withdrawn.

Applicant's remaining arguments filed 26 August 2021 have been fully considered but they are not persuasive. 
 
Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that para. 91 of the specification provides support for how a meaningfulness measurement is calculated.
Examiner respectfully disagrees.  In particular, para. 91 discusses step 530 of Fig. 5 which precedes and is distinctly different from step 540 “Determine a meaningfulness measurement based on this combination”.  Thus, identifying the meaningfulness measurement is directly determined by combining a quantity of player constructs… a similarity between elements in the class, and a similarity between the class and one or more other classes” is new matter. (Bolded for emphasis).
Applicant also asserts that para. 93 of the specification provides adequate support by disclosing that “the meaningfulness measurement may indicate a player is on the autism spectrum… or that the player has bipolar disorder or anxiety disorder.”  Applicant further asserts that comparing a value to a given table or a chart to determine whether the value corresponds to a certain category would be readily apparent to a person of ordinary skill in the art.


Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts, under Step 2A, Prong One, taking out verbs from the claims does not render the entire claim ineligible, and that the claim amounts to an inventive concept and are not directed to an abstract idea.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive argument, and is not persuasive.  In contrast, Applicant’s “claimed verbs” are actually claimed, functional steps identified in the rejection to be reciting a judicial exception 
Under Step 2A, Prong 2, Applicant asserts that the claims are clearly a practical application, in that the claims generate and produce a tangible result that provides a meaningful improvement over existing technology as recognized by the specification.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.
Applicant then asserts that the steps are performed by a computing device or a machine and that a use of a machine is integral to the steps presented in the method claim.
Examiner respectfully disagrees.  The steps merely amount to collecting information, analyzing the information, and outputting the results of the collection and analysis which the courts have determined to be directed to a judicial exception.  The mere use of a computing device to perform those steps is not integral to the steps presented in the method claim as the machine is merely an object on which the method operates which does not integrate the judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(b)(II).  Further, the use of a machine in the claims contributes only nominally or insignificantly to the execution of the claimed method, and therefore does not integrate a judicial exception or provide significantly more.  See MPEP 2106.05(b)(III).  Lastly, the claimed computing device is claimed in only the most generic of manners.  See, for example, at least claim 19 which merely recites “a memory” and “a processor operatively coupled to the memory, the processor being configured to execute instructions to” perform the method.  See MPEP 2106.05(b)(I).  It is also distinctly noted that no actual computing device is claimed in the method claims 1-3 and 6-11.  Thus, the method of claims 1-3 and 6-11 could reasonably be construed as being performed entirely by a human.  

Examiner respectfully disagrees.  The generation of a player construct is not actively claimed.  In particular, the claims merely identify that a player construct (i.e., data) is passively received.  Even if player construct generation was actively claimed, it would merely be insignificant pre-solution activity which does not amount to an inventive concept as it is only nominally or tangentially related to the claimed invention by mere data gathering activity.
Applicant follows with asserting that the generation of the player construct is similar to a claim to a method for rendering a haftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures.
Examiner respectfully disagrees. This is merely a conclusory statement made without evidentiary support, and is not persuasive.  In contrast, as identified above, the generation of a player construct is not actively claimed.  In particular, the claims merely identify that a player construct (i.e., data) is passively received.  Even if player construct generation was actively claimed, it would merely be insignificant pre-solution activity which does not amount to an inventive concept as it is only nominally or tangentially related to the claimed invention by mere data gathering activity.
The rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715            

/JAMES B HULL/Primary Examiner, Art Unit 3715